ROBERTSON, Judge.
The parties were involved in an automobile accident. Ralph D. Chaney subsequently filed suit, pro se, against Elberta Comer, in district court seeking $955.51 in damages to his automobile. A default judgment was entered against Comer, and she appealed to circuit court.
In a non-jury trial the trial court found that Chaney, who once again represented himself, did not prove any'damages and entered judgment for Comer. Chaney now appeals from this judgment.
Chaney contends on appeal that the trial court’s judgment was against the great *628weight of the evidence and that he is entitled to a new trial. After careful review of Chaney’s brief, we find that he fails to cite any authority to support this contention and thus does not comply with Rule 28, Alabama Rules of Appellate Procedure. The only authorities cited by Chaney are Rule 13(dc), Alabama Rules of Civil Procedure, and Rule N, Alabama Small Claims Rules, neither of which has any relevance to the issue on appeal. Accordingly, this court has no alternative but to affirm. Barnhill v. Barnhill, 516 So.2d 725 (Ala. Civ.App.1987).
AFFIRMED.
INGRAM, P.J., and RUSSELL, J., concur.